1, 7-1      •
                                                   6; J-2;                                           02/08/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                                 Case Number: OP 22-0053


                                         OP 22-0053


 GIDEON KNOX, LLC, JORDAN HALL,                                                 1
                                                                                1,
                                                                                • It.arm 6ass.


              Petitioners,
                                                                              FEB 0 8 2022
                                                                           Bowen Cireenw000
       v.                                                                Clerk of Supreme Coun
                                                                            State of INAnt,tar„

                                                                       ORDER
 MONTANA SEVENTH JUDICIAL DISTRICT
 COURT, RICHLAND COUNTY, THE
 HONORABLE ELIZABETH A. BEST, Presiding
 Judge,

              Respondent.


       Petitioners Gideon Knox, LLC, and Jordan Hall (collectively "Knox") seek a
writ of supervisory control directing the Seventh Judicial District Court, Richland County,
to reverse its January 25, 2022 Order Denying Defendant's Motion for Summary Judgment
and Granting Plaintiff's Motion for Partial Summary Judgment in Cause No. DV-21-062.
In that Order, the District Court ruled that negligence is the appropriate standard of liability
to be applied in the underlying defamation case because the court determined that Plaintiff
Adrian Jawort was not a limited-purpose public figure.
       Supervisory control is an extraordinary remedy that is sometimes justified when
urgency or emergency factors exist making the normal appeal process inadequate, when
the case involves purely legal questions, and when the other court is proceeding under a
mistake of law and is causing a gross injustice, constitutional issues of state-wide
importance are involved, or, in a criminal case, the other court has granted or denied a
motion to substitute a judge. M. R. App. P. 14(3). Whether supervisory control is
appropriate is a case-by-case decision. Stokes v. Mont. Thirteenth Judicial Dist. Court,
2011 MT 182, ¶ 5, 361 Mont. 279, 259 P.3d 754 (citations omitted). Consistent with
Rule 14(3), it is the Court's practice to refrain from exercising supervisory control when
the petitioner has an adequate remedy of appeal. E.g., Buckles v. Seventh Judicial Dist.
Court, No. OP 16-0517, 386 Mont. 393, 386 P.3d 545 (table) (Oct. 18, 2016);
Lichte v. Mont. Eighteenth Judicial Dist. Court, No. OP 16-0482, 385 Mont. 540,
382 P.3d 868 (table) (Aug. 24, 2016).
       Knox asserts that the District Court's ruling that Jawort is not a limited-purpose
public figure is a mistake of law, and that this ruling is causing a gross injustice. Knox ,
argues that if this ruling is allowed to stand, this case will proceed to trial under the wrong
standard of proof. For this matter to be susceptible to supervisory control, Rule 14(3) also
requires that urgency or emergency factors exist that make the normal appeal process
inadequate.    Knox alleges that this requirement is met because reversal of the
District Court's order will allow it to avoid trial entirely, and an appeal after a trial that
"should never occur" cannot remedy the harm of forcing him to participate in a trial.
       "[A] writ of supervisory control is not to be used as a means to circumvent the appeal
process.   Only in the most extenuating circumstances will such a writ be granted."
State ex rel. Ward v. Schmall, 190 Mont. 1, 617 P.2d 140 (1980). M. R. App. P. 6(5)(b)
specifies that orders denying motions for summary judgment, denying motions to dismiss,
or granting motions for partial summary judgment are not immediately appealable, but
those rulings may ultimately be reviewed on an appeal from a final judgment under
M. R. App. P. 6(1). Although Knox asserts that this Court should take supervisory control
because it should not have to participate in a trial, we have repeatedly held that conserving
resources, without more, is insufficient grounds to justify supervisory control where a party
can seek review of the lower court's ruling on appeal and there is no evidence that relief
on appeal would be inadequate. Yellowstone Elec. Co. v. Mont. Seventh Judicial Dist.
Court, No. OP 19-0348, 397 Mont. 552, 449 P.3d 787 (table) (Aug. 6, 2019);
Holloron v. Mineral Cty. Justice Court, No. OP 21-0245, 404 Mont. 555, 489 P.3d 884
(table) (June 1, 2021); Simpldns-Hallin, Inc. v. Mont. Eighteenth Judicial Dist. Court,
OP 21-0399, 405 Mont. 538, 495 P.3d 422 (Aug. 17, 2021). Knox is incorrect that an
appeal provides inadequate relief. If participation in a trial constituted an irreparable harm,

                                              2
Rule 6(5)(b) would not include denials of motions to dismiss as a type of order not
immediately appealable.
      Knox has not demonstrated that this case is appropriate for supervisory control.
      IT IS THEREFORE ORDERED that the petition for writ of supervisory control is
DENIED and DISMISSED.
      The Clerk is directed to provide immediate notice of this Order to counsel for
Petitioner, all counsel of record in the Seventh Judicial District Court, Richland County,
Cause No. DV-21-062       nd the Honorable Elizabeth A. Best, presiding Judge.
      DATED this    7(    day of February, 2022.




                                                              Chief Justice